RUIZ-NAZARIO, Chief Judge.
This action was removed to this Court by Edward J. Behn, William C. Behn, Peggy Behn and Margaret Dunlap Behn, as executors and trustees under the will of Sosthenes Behn.
The plaintiff in the action, Commonwealth of Puerto Rico and the defendant therein, Condado Development Corporation, timely filed separate motions to remand this action to the Superior Court of Puerto Rico, San Juan Part, from which it was removed to this court.
The court has given due consideration to the memoranda filed by counsel for the parties in support of their respective contentions on the subject and it feels duly advised in the premises.
It is unquestionable that under the statutory provisions of the Commonwealth of Puerto Rico in pursuance of which the individuals who removed the action to this court were cited in eviction by the Superior Court of the Commonwealth of Puerto Rico, San Juan Part, at the request of the defendant in the action, said removing individuals are neither third-party defendants, nor defendants, nor parties in the action. The sole purpose of said citation in eviction is (1) to invite said individuals, representing the Estate of Sosthenes Behn, who sold to the defendant Condado Development Corporation the real property which is claimed from the latter by the plaintiff Commonwealth of Puerto Rico, to help and cooperate with said defendant in upholding the latter’s title to said property; and (2) to protect and preserve the right of defendant Condado Development Corporation to be made whole in case of eviction, i. e. to bring in the future an action to compel said individuals to make good the warranty of title to it given by Sosthenes Behn, in the event that it is dispossessed of said property in the present action.
See: Caztambide v. Heirs of Ortiz, 69 P.R.R. 292, 294-297.
Therefore, the above mentioned individuals, who removed the action to this court, did not and do not have the standing to so remove it; the petitions to remand must be granted and the action must be remanded to the court whence it was removed.
It is so Ordered.